— In a negligence action to recover damages for personal injuries, the defendants Shell Oil Company and Duarte Service Station, Inc., appeal from a "decisional order” of the Supreme Court, Kings County (Pizzuto, J.), dated December 12, 1984, which, after a pretrial hearing, denied their cross motion for disclosure of the name and address of a photographer who had photographed the accident scene on the plaintiff’s behalf.
Appeal dismissed, without costs or disbursements. No appeal lies from a decision (see, Matter of Shawn C. A., 110 AD2d 697, Iv denied 65 NY2d 605; Schicchi v Green Constr. Corp., 100 AD2d 509).
The purported order is nothing more than an unsigned *718transcript of an oral decision and does not comply with CPLR 2219 (a). Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.